Case: 11-50287       Document: 00511997279         Page: 1     Date Filed: 09/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 24, 2012
                                     No. 11-50287
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

JOSE TORRES-DUENAS, Also Known as Joe Angel Torres,
Also Known as Leonardo Duenia-Torres, Also Known as Leonard Torres,
Also Known as Joe Torres,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 5:10-CR-814-1




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-50287    Document: 00511997279     Page: 2   Date Filed: 09/24/2012

                                 No. 11-50287

      Jose Torres-Duenas appeals the sentence imposed after he pleaded guilty
to illegal reentry after deportation. The seventy-one-month sentence was within
the properly calculated guidelines range and is presumed reasonable. See
United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). Torres-Duenas’s con-
tention that the presumption of reasonableness should not apply because the
applicable guideline is not founded on empirical data is foreclosed. See United
States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009). His disagreement with
the district court’s weighing of the sentencing factors does not rebut the pre-
sumption of reasonableness. United States v. Ruiz, 621 F.3d 390, 398 (5th Cir.
2010). His contention that a federal court may not order a sentence to run con-
secutively to a yet-to-be-determined state sentence is foreclosed by Setser v.
United States, 132 S. Ct. 1463, 1466-73 (2012).
      The district court imposed a reasonable sentence. See Gall v. United
States, 552 U.S. 38, 46 (2007); Rita v. United States, 551 U.S. 338, 351 (2007).
Because there was no error, plain or otherwise, with regard to the sentence, the
judgment is AFFIRMED.




                                       2